Pramer S.C.A. v Abaplus Intl. Corp. (2014 NY Slip Op 08563)





Pramer S.C.A. v Abaplus Intl. Corp.


2014 NY Slip Op 08563


Decided on December 9, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2014

Sweeny, J.P., DeGrasse, Manzanet-Daniels, Feinman, Gische, JJ.


13704 603336/04

[*1] Pramer S.C.A., Plaintiff-Counterclaim Defendant- Respondent-Appellant, —
vAbaplus International Corporation, Defendant-Counterclaim Plaintiff- Appellant-Respondent.


Haynes and Boone, LLP, New York (Kenneth J. Rubinstein of counsel), for appellant-respondent.
Backer Botts LLP, New York (Richard B. Harper of counsel), for respondent-appellant.

Judgment, Supreme Court, New York County (Ira Gammerman, JHO), entered May 9, 2013, after a jury verdict, finding against defendant on plaintiff's breach of contract claim, and dismissing plaintiff's claims of fraud, unanimously affirmed, without costs.
In answering "yes" to the yes or no question sent out by the jury during deliberations, the trial court responded meaningfully to the jury question (see People v Malloy, 55 NY2d 296, 301 [1982], cert denied 459 U.S. 847 [1982]). The court's charges on breach of contract and interested witness as to plaintiff's principal were not prejudicial, nor was the language of the jury verdict sheet "suggestive" (compare Leonard v Davenport & Sons, 44 AD2d 781 [1st Dept 1974]). Further, since none of the defendant's employees were actors in the transactions at issue, or had a motive to shield themselves from blame, the court's charge, which generally followed that of PJI 1:92, was appropriate. It was also proper for the trial court to find plaintiff's explanation concerning missing documents insufficient to avoid that charge as a matter of law, and instead put the question to the jury (see e.g. Gogos v Modells, 87 AD3d 248, 254-255 [1st Dept 2011]).
Finally, "a trial court has broad authority to control the courtroom, rule on the admission of evidence, elicit and clarify testimony, expedite the proceedings and to admonish counsel and witnesses when necessary" (Campbell v Rogers & Wells, 218 AD2d 576, 579 [1995]), and the record contains no evidence of bias, or any other action on the part of the court that deprived plaintiff of a fair trial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 9, 2014
CLERK